In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-630V
                                      Filed: July 20, 2018
                                        UNPUBLISHED


    DIANE SCOTT,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 26, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza “(flu”) vaccination she received on
October 18, 2013. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On January 11, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On July 16, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $70,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $70,000.00 in the form of a check payable to
petitioner, Diane Scott. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS



    DIANE SCOTT,

                          Petitioner,
                                                                No. 16-630V
        v.                                                      Chief Special Master Dorsey
                                                                ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.


                           PROFFER ON AWARD OF COMPENSATION

        On January 11, 2018, the Chief Special Master issued a Ruling on Entitlement, which

found that petitioner was entitled to Vaccine Act compensation for her alleged SIRVA injury.

I.      Items of Compensation

             Respondent proffers that based on the evidence of record, petitioner should be awarded

$70,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $70,000.00 in the form of a check payable to petitioner.                    2




1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
2
  The parties have no objection to the proffered award of damages. Assuming the Chief Special Master issues a
damages decision in conformity with this proffer, the parties intend to waive their right to seek review of such
damages decision, recognizing that respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek
review of the January 11, 2018 ruling finding petitioner entitled to an award under the Vaccine Act.

                                                         1
Petitioner agrees. Petitioner is a competent adult, so evidence of guardianship is not required in

this case.

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     GABRIELLE M. FIELDING
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Adriana Teitel
                                                     ADRIANA TEITEL
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146, Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-3677


Dated: July 16, 2018




                                                 2